                                                                           Case 2:18-cv-02058-GMN-PAL Document 5 Filed 11/19/18 Page 1 of 2



                                                                       1   KURT BONDS
                                                                           Nevada Bar No. 6228
                                                                       2   TREVOR WAITE
                                                                       3   Nevada Bar No. 13779
                                                                           ALVERSON TAYLOR & SANDERS
                                                                       4   6605 Grand Montecito Pkwy
                                                                           Suite 200
                                                                       5   Las Vegas, NV 89149
                                                                       6   Telephone: (702) 384-7000
                                                                           Facsimile: (702) 385-700
                                                                       7   kbonds@alversontaylor.com
                                                                           twaite@alversontaylor.com
                                                                       8   Counsel for Trans Union LLC
                                                                       9
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                      10
                                                                                                         FOR THE DISTRICT OF NEVADA
                                                                      11
                                                                            MIGUEL-ANGEL MARTINEZ,                              Case No. 2:18-cv-002058-GMN-PAL
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                        Plaintiff,
                                                                            v.
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                            TRANSUNION, LLC,
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16                        Defendant.

                                                                      17
                                                                             JOINT STIPULATION AND ORDER EXTENDING DEFENDANT TRANS UNION
                                                                      18    LLC’S TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S
                                                                      19                        COMPLAINT (FIRST REQUEST)

                                                                      20          Plaintiff Miguel-Angel Martinez (“Plaintiff”) and Defendant Trans Union LLC (“Trans

                                                                      21   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                      22
                                                                           Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                      23
                                                                                  On October 26, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                      24
                                                                           answer or otherwise respond to Plaintiff’s Complaint is November 20, 2018. Trans Union needs
                                                                      25

                                                                      26   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s

                                                                      27   counsel will need additional time to review the documents and respond to the allegations in
                                                                      28   Plaintiff’s Complaint.
                                                                                                                            1                              KB/25942
                                                                           Case 2:18-cv-02058-GMN-PAL Document 5 Filed 11/19/18 Page 2 of 2



                                                                       1             Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                       2   respond to Plaintiff’s Complaint up to and including December 11, 2018. This is the first stipulation
                                                                       3
                                                                           for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                       4
                                                                                     Dated this 19th day of November, 2018
                                                                       5

                                                                       6                                                                   ALVERSON TAYLOR & SANDERS

                                                                       7                                                                   /s/Kurt R. Bonds
                                                                                                                                           KURT R. BONDS, ESQ.
                                                                       8                                                                   Nevada Bar #6228
                                                                                                                                           TREVOR R. WAITE, Esq.
                                                                       9
                                                                                                                                           Nevada Bar #13779
                                                                      10                                                                   6605 Grand Montecito Parkway, Suite 200
                                                                                                                                           Las Vegas, NV 89149
                                                                      11                                                                   (702) 384-7000
                                                                                                                                           Facsimile: (702) 385-700
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                                                                           kbonds@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                                                                   twaite@alversontaylor.com
                                                                                                                                           Counsel for Trans Union LLC
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                                                                                           HAINES & KRIEGER, LLC
                                          (702) 384-7000
                                            LAWYERS




                                                                      15
                                                                                                                                           /s/Shawn W. Miller
                                                                      16
                                                                                                                                           David H. Krieger, Nevada Bar No. 9086
                                                                      17                                                                   Shawn W. Miller, Nevada Bar No. 7825
                                                                                                                                           8985 S. Eastern Ave, Suite 350
                                                                      18                                                                   Henderson, NV 89123
                                                                                                                                           Telephone: (702) 880-5554
                                                                      19
                                                                                                                                           Facsimile: (702) 383-5518
                                                                      20                                                                   dkrieger@hainesandkrieger.com
                                                                                                                                           Counsel for Plaintiff
                                                                      21

                                                                      22                                                                  ORDER

                                                                      23             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

                                                                      24   otherwise respond is so ORDERED AND ADJUDGED.

                                                                      25             Dated this 20th day of November, 2018.

                                                                      26

                                                                      27                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                      28
                                                                           N:\kurt.grp\CLIENTS\25900\25942\pleadings\Martinez, Miguel-Angel-Joint Stipulation for Extension of Time to Respond to P's.doc
                                                                                                                                                2                                          KB/25942
